April 30, 2015




                                JUDGMENT

                 The Fourteenth Court of Appeals
                           IN THE MATTER OF R.A.

                              NO. 14-11-00570-CV

                     ________________________________

       This cause, an appeal from the judgment signed, June 22, 2011, was heard
on the transcript of the record. We have inspected the record and find no error in
the judgment. We order the judgment of the court below AFFIRMED. We order
R.A. to pay all costs incurred in this appeal. We further order this decision
certified below for observance.